office_of_chief_counsel internal_revenue_service memorandum number release date cc ita - lfnolanii posts-125750-13 uilc 280e 263a date date to matthew a houtsma associate area_counsel small_business self-employed cc sb den from w thomas mcelroy jr senior technician reviewer office of associate chief_counsel income_tax accounting cc ita subject taxpayers trafficking in a schedule i or schedule ii controlled substance -- capitalization of inventoriable costs this advice responds to your request for assistance this advice may not be used or cited as precedent issues how does a taxpayer trafficking in a schedule i or schedule ii controlled substance determine cost_of_goods_sold cogs for the purposes of sec_280e of the internal_revenue_code code may examination or appeals require a taxpayer trafficking in a schedule i or schedule ii controlled substance to change to an inventory_method for that controlled substance when the taxpayer currently deducts otherwise inventoriable costs from gross_income conclusion a taxpayer trafficking in a schedule i or schedule ii controlled substance determines cogs using the applicable inventory-costing regulations under sec_471 as they existed when sec_280e was enacted posts-125750-13 yes unless the taxpayer is properly using a non-inventory method to account for the schedule i or schedule ii controlled substance pursuant to the code regulations or other published guidance background in the comprehensive drug abuse prevention and control act of u s c controlled substances act or csa congress created a regime to curtail the unlawful manufacture distribution and abuse of dangerous drugs controlled substances congress assigned each controlled substance to one of five lists schedule i through schedule v see sec_812 of the csa schedule i includes a opiates b opium derivatives eg heroin morphine and c hallucinogenic substances eg lsd marihuana a k a marijuana mescaline peyote though a medical marijuana business is illegal under federal_law it remains obligated to pay federal_income_tax on its taxable_income because sec_61 does not differentiate between income derived from legal sources and income derived from illegal sources see eg 366_us_213 under the sixteenth_amendment of the united_states constitution sixteenth_amendment congress is authorized to lay and collect taxes on income in a series of cases the united_states supreme court has held that income in the context of a reseller or producer means gross_income not gross_receipts in other words congress may not tax the return_of_capital see eg 247_us_179 as was said in stratton’s independence v howbert citation omitted ‘income may be defined as the gain derived from capital from labor or from both combined ’ 292_us_435 the power to tax income like that of the new corporation is plain and extends to the gross_income whether and to what extent deductions shall be allowed depends upon legislative grace and only as there is clear provision therefor can any particular deduction be allowed sec_61 defines gross_income broadly using examples of items that are includible in gross_income consistent with the sixteenth_amendment sec_61 provides that gross_income includes net gains derived from dealings in property which includes controlled substances produced or acquired for resale gains derived from dealings in property means gross_receipts less cogs which is the term given to the adjusted_basis of merchandise sold during the taxable_year sec_1_61-3 of the income_tax regulations see also sec_1001 a a as the tax_court explained in 70_tc_730 t he ‘cost of goods sold’ concept embraces expenditures necessary to acquire construct or extract a physical product which is to be sold the seller can have no gain until he recovers the economic investment that he has made directly in the actual item sold a taxpayer derives cogs using the following formula beginning inventories plus current-year production_costs in the case of a producer or current-year purchases in the case of a reseller less ending inventories in general the taxpayer first determines gross_income by subtracting cogs from gross_receipts and then determines taxable_income by posts-125750-13 subtracting all ordinary and necessary business_expenses eg sec_162 from gross_income in the tax_court allowed an illegal business to recover the cost of the controlled substances ie amphetamines cocaine marijuana obtained on consignment and also to claim certain business deductions a portion of the rent he paid on his apartment which was his sole place of business the cost of a small scale packaging expenses telephone expenses and automobile expenses see jeffrey edmondson v commissioner tcmemo_1981_623 in congress enacted sec_280e which reverses the holding in edmondson as it relates to deductions other than the cost of the controlled substances sec_280e reads as follows no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances within the meaning of schedule i and ii of the controlled substances act which is prohibited by federal_law or the law of any state in which such trade_or_business is conducted under explanation of provision the senate report reads as follows all deductions and credits for amounts paid_or_incurred in the illegal trafficking in drugs listed in the controlled substances act are disallowed to preclude possible challenges on constitutional grounds the adjustment to gross_receipts with respect to effective costs of goods sold is not affected by this provision of the bill s rep no vol i pincite the senate bill was adopted in conference conf_rep no pincite 1982_2_cb_661 when enacting sec_280e congress exercised its authority to withhold the legislative grace mentioned in new colonial ice co supra it is important to understand that sec_280e even disallows a deduction for expenses that are not illegal per se eg salaries rent telephone thus sec_280e has a greater reach than sec_162 which disallows a deduction for specified illegal payments eg bribes kickbacks when sec_280e was enacted taxpayers using an inventory_method were subject_to the inventory-costing regulations under sec_471 specifically resellers were subject_to sec_1 b and producers were subject_to sec_1_471-3 and sec_1_471-11 full-absorption regulations posts-125750-13 four years after enacting sec_280e congress enacted the tax_reform_act_of_1986 which added the uniform_capitalization_rules of sec_263a to the code under sec_263a resellers and producers of merchandise are required to treat as inventoriable costs the direct costs of property purchased or produced respectively and a proper share of those indirect_costs that are allocable in whole or in part to that property flush language at the end of sec_263a provides any cost which but for this subsection could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in this paragraph the flush language at the end of sec_263a was added by b of the technical_and_miscellaneous_revenue_act_of_1988 tamra p l reprinted in u s c c a n as a retroactive technical correction under explanation of provision the senate report reads as follows the bill also clarifies that a cost is subject_to capitalization under this provision only to the extent it would otherwise be taken into account in computing taxable_income for any taxable_year thus for example the portion of a taxpayer’s interest_expense that is allocable to personal loans and hence is disallowed under sec_163 may not be included in a capital or inventory account and recovered through depreciation or amortization deductions as a cost of sales or in any other manner s rep no pincite the tax_court has tried a few cases involving taxpayers that sell medical marijuana in the seminal case in this area the tax_court held that the taxpayer trafficked in medical marijuana which is a schedule i controlled substance and that sec_280e disallows all deductions attributable to that trade_or_business the tax_court also held however that sec_280e does not disallow the deductions attributable to the taxpayer’s separate and lawful trade_or_business 128_tc_173 champ in champ the government conceded that sec_280e does not prohibit a taxpayer from claiming cogs id pincite n in other cases involving nonmedical marijuana or other schedule i controlled substances the tax_court recognized that sec_280e does not disallow adjustments to gross_receipts for cogs see eg peyton v commissioner tcmemo_2003_146 franklin v commissioner tcmemo_1993_184 mchan v commissioner tcmemo_2006_84 applied literally sec_280e severely penalizes taxpayers that traffic in a schedule i or schedule ii controlled substance but don’t use an inventory_method for the controlled substance when required to use an inventory_method a taxpayer also is required to use an accrual_method for purchases and sales of merchandise see sec_1_471-1 tamra began as the technical corrections act of s and the miscellaneous revenue bill of h_r posts-125750-13 c i but see sec_1_61-4 thus the taxpayer will capitalize inventoriable costs when incurred and will remove these costs from inventory when units of merchandise are sold stated differently the taxpayer will compute cogs as an adjustment to gross_receipts on the other hand when not required to use an inventory_method a taxpayer might be permitted to use the cash_method see eg sec_446 see also revproc_2001_10 2001_1_cb_272 revproc_2002_28 2002_1_cb_815 under the modified cash_method as described in revproc_2001_10 and revproc_2002_28 a reseller may account for merchandise as inventories or as materials_and_supplies that are not incidental see sec_1_162-3 a when a unit of merchandise is sold the reseller will account for that cost as a deduction from gross_income in the taxable_year that the unit is sold or the payment is received whichever is later similarly a cash-method producer or farmer will deduct production expenses from gross_income in the taxable_year paid and thus will have no basis in the merchandise that it eventually sells in the case of a cash-method reseller producer or farmer the obligation to pay an income_tax on gains derived from the sale of a controlled substance creates a tension between the accepted interpretation of income under the sixteenth_amendment and sec_280e which disallows all deductions of a trade_or_business trafficking in a schedule i or schedule ii controlled substance analysis issue how does a taxpayer trafficking in a schedule i or schedule ii controlled substance determine cogs for the purposes of sec_280e to resolve this issue we will consider when and how an item becomes an inventoriable cost what congress intended to include within the meaning of inventoriable costs when they enacted sec_280e and whether congress changed their definition when they enacted sec_263a to be deductible by a business_enterprise a business_expense eg salaries rent must be ordinary and necessary within the meaning of sec_162 and must satisfy the timing requirements of sec_461 once these requirements are satisfied the amount of that expense is deducted in the current taxable_year unless another provision of the code or regulations requires this deduction to be deferred to a subsequent taxable_year capitalized to an asset or disallowed entirely see eg sec_267 a 263a a 280e for example in the case of a producer of property inventory-costing rules typically require the capitalization of costs that are incident to and necessary for production or manufacturing operations or processes eg sec_1_471-11 or costs that can be identified or associated with particular units or groups of units of specific property produced eg sec_1_263a-1 thus when one of these inventory-costing regulations applies a producer must capitalize as an inventoriable cost what otherwise the rule that applies to farmers is different from the rule that applies to producers and resellers a farmer using an overall accrual_method also must use an inventory_method because of its use of an accrual_method posts-125750-13 would have been a deduction under sec_162 and must keep that cost in inventories until the taxable_year that the producer sells the merchandise at that point the producer includes those costs in cogs and accounts for cogs as an adjustment to gross_receipts as noted above the legislative_history of sec_280e states that t o preclude possible challenges on constitutional grounds the adjustment to gross_receipts with respect to effective costs of goods sold is not affected by this provision of the bill when sec_280e was enacted in inventoriable cost meant a cost that was capitalized to inventories under sec_471 as those regulations existed before the enactment of sec_263a the specific regulations are sec_1_471-3 in the case of a reseller of property and sec_1_471-3 and sec_1_471-11 in the case of a producer of property thus a marijuana reseller using an inventory_method would have capitalized the invoice price of the marijuana purchased less trade or other discounts plus transportation or other necessary charges incurred in acquiring possession of the marijuana similarly a marijuana producer using an inventory_method would have capitalized direct_material_costs marijuana seeds or plants direct_labor_costs eg planting cultivating harvesting sorting category indirect_costs sec_1_471-11 and possibly category indirect_costs sec_1_471-11 sec_263a increased the types of costs that are inventoriable compared to the rules under sec_471 but did not revolutionize inventory costing a reseller still is required to treat the acquisition costs of property as inventoriable now a reseller also is required to capitalize purchasing handling and storage expenses in addition both resellers and producers are required to capitalize a portion of their service_costs such as the costs associated with their payroll legal personnel functions thus under sec_263a resellers and producers of property are required to treat some deductions as inventoriable costs sec_263a is a timing provision it does not change the character of any expense from nondeductible to deductible or vice versa for a taxpayer to be permitted to treat an expense as an inventoriable cost that expense must not run afoul of the flush language at the end of sec_263a - any cost which but for this subsection could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in this paragraph see sec_1_263a-1 read together sec_280e and the flush language at the end of sec_263a prevent a taxpayer trafficking in a schedule i or schedule ii controlled substance from obtaining a tax_benefit by capitalizing disallowed deductions congress did not repeal or amend sec_280e when it enacted sec_263a furthermore nothing in the legislative_history of sec_263a suggests that congress intended to permit a taxpayer to circumvent sec_280e by treating a disallowed deduction as an inventoriable cost or as any other type of capitalized cost in fact the legislative_history of sec_263a states that a cost is subject_to capitalization only to the extent it would otherwise be taken into account in computing taxable_income for any taxable_year if a taxpayer subject_to sec_280e were allowed to capitalize additional sec_263a costs as defined for new taxpayers in sec_1 263a- posts-125750-13 d sec_263a would cease being a provision that affects merely timing and would become a provision that transforms non-deductible expenses into capitalizable costs thus we have concluded that a taxpayer trafficking in a schedule i or schedule ii controlled substance is entitled to determine inventoriable costs using the applicable inventory-costing regulations under sec_471 as they existed when sec_280e was enacted issue may examination or appeals require a taxpayer trafficking in a schedule i or schedule ii controlled substance to change to an inventory_method for that controlled substance when the taxpayer deducts otherwise inventoriable costs from gross_income a cash-method producer of a schedule i or schedule ii controlled substance such as marijuana typically will deduct all production_costs in the taxable_year paid and thus will not have any adjusted_basis in the product that it produces when sec_280e is applied in the case of a producer trafficking in a schedule i or schedule ii controlled substance and all deductions from gross_income are disallowed the producer’s taxable_income for each taxable_year will be significantly higher than what it would have been if the producer had used a permissible inventory_method and recouped its production_costs through cogs furthermore the producer will not be able to take those disallowed production_costs into account in any future taxable_year thus in this scenario the overall cash_method does not clearly reflect income because of the operation of sec_280e stated differently even a producer trafficking in a schedule i or schedule ii controlled substance is subject_to tax on gains derived from dealings in property not on gross_receipts sec_61 this rule regarding gains derived from dealings in property applies equally to a reseller trafficking in a schedule i or schedule ii controlled substance in our view examination and appeals have the authority under sec_446 to require a taxpayer to change from a method_of_accounting that does not clearly reflect income to a method that does clearly reflect income regardless of whether that change results in a positive or negative sec_481 adjustment when a producer or reseller of a schedule i sec_1_263a-1 provides in part for new taxpayers additional sec_263a costs are defined as the costs other than interest that the taxpayer must capitalize under sec_263a but which the taxpayer would not have been required to capitalize if the taxpayer had been in existence prior to the effective date of sec_263a in addition the overall cash_method might not clearly reflect income because of sec_1 b or sec_1_471-1 sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income the commissioner has broad discretion to determine whether a taxpayer's method_of_accounting clearly reflects income and the commissioner's determination must be upheld unless it is clearly unlawful see thor posts-125750-13 or schedule ii controlled substance uses a method_of_accounting that causes a tax result contrary to the sixteenth_amendment to sec_61 and to the legislative_history of sec_280e the proper exercise of the above-mentioned authority is warranted sec_446 see also revproc_2002_18 see also irm consequently if a producer or reseller of a schedule i or schedule ii controlled substance is deducting from gross_income the types of costs that would be inventoriable if that taxpayer were properly using an inventory_method under sec_471 it is an appropriate exercise of authority for examination or appeals to require that taxpayer to use an inventory_method to use the applicable inventory-costing regime as discussed under issue of this memo and to change from the overall cash_method to an overall accrual_method however if that taxpayer is not required to use an inventory_method for example small taxpayers properly using the modified cash_method under revproc_2001_10 or revproc_2002_28 or farmers it is not an appropriate exercise of authority for examination or appeals to require that taxpayer to use an inventory_method instead examination or appeals should permit that taxpayer to continue recovering as a return_of_capital deductible from gross_income the same types of costs that are properly recoverable by a taxpayer both trafficking in a schedule i or schedule ii controlled substance and using an inventory_method under sec_471 thus for example a producer of a schedule i or schedule ii controlled substance should be permitted to deduct wages rents and repair expenses attributable to its production activities but should not be permitted to deduct wages rents or repair expenses attributable to its general business activities or its marketing activities please call leo f nolan ii or amy wei at not a toll-free number if you have any questions power tool co v commissioner 439_us_522 664_f2d_881 2d cir cert_denied 457_us_1133 the sec_481 adjustment required to implement this method change does not include any amount attributable to non-inventoriable costs disallowed under sec_280e in any taxable_year
